         Case 1:18-cr-00063-SPW Document 22 Filed 10/02/18 Page 1 of 4



ZENO B. BAUCUS
Assistant U.S. Attorney
U.S. Attorney=s Office
James F. Battin U.S. Courthouse
2601 Second Avenue North, Suite 3200
Billings, Montana 59101
Phone: (406) 657-6101
FAX: (406) 657-6989
Email: zeno.baucus@usdoj.gov


ATTORNEY FOR PLAINTIFF
UNITED STATES OF AMERICA

                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

  UNITED STATES OF AMERICA,                    CR 18-63-BLG-SPW

                          Plaintiff,

            vs.                                OFFER OF PROOF

  ANTHONY WILLIAM FELTON,

                          Defendant.

      The defendant, Anthony William Felton, has filed a motion to change his

plea to guilty to counts I and II of the Indictment, charging him with bank burglary,

in violation of 18 U.S.C. § 2113(a). Both counts carry a maximum punishment of

20 years of imprisonment, a $250,000 fine, three years of supervised release, and a

$100 special assessment. Restitution is mandatory.
          Case 1:18-cr-00063-SPW Document 22 Filed 10/02/18 Page 2 of 4



         The United States presented any and all formal plea offers to the defendant in

writing. The plea agreement entered into by the parties and filed with the court

represents, in the government=s view, the final and the most favorable offer

extended to the defendant. See Missouri v. Frye, 566 U.S. 134, 145-46 (2012).

         Elements. In order to prove the case against the defendant at trial, the

United States would have to prove the following elements beyond a reasonable

doubt:

Attempted Bank Robbery – Count I

         First, the defendant entered or attempted to enter Beartooth Bank, used in
         whole or in part as a bank, savings and loans, or credit union;

         Second, the defendant entered or attempted to enter the Beartooth Bank with
         the intent to commit a felony or larceny after entering such bank or building;
         and

         Third, time the defendant entered or attempted to enter the bank or building,
         the deposits of the bank were insured by the Federal Deposit Insurance
         Corporation, Federal Savings and Loan Insurance Corporation, or National
         Credit Union Association.

Attempted Bank Robbery – Count II

         First, the defendant entered or attempted to enter Stockman Bank, used in
         whole or in part as a bank, savings and loans, or credit union;

         Second, the defendant entered or attempted to enter the Stockman Bank with
         the intent to commit a felony or larceny after entering such bank or building;
         and


                                            2
           Case 1:18-cr-00063-SPW Document 22 Filed 10/02/18 Page 3 of 4



      Third, time the defendant entered or attempted to enter the bank or building,
      the deposits of the bank were insured by the Federal Deposit Insurance
      Corporation, Federal Savings and Loan Insurance Corporation, or National
      Credit Union Association.

      Proof. If called upon to prove this case at trial, and to provide a factual basis

for the defendant=s plea, the United States would present, by way of witnesses and

documentary evidence, the following:

      1.       On October 24, 2017, the defendant broke into the exterior portion of

      the Beartooth Bank, located at 4130 King Avenue West. The defendant

      attempted to break into the ATM using a grinder and other tools. He was

      unsuccessful in his attempt and fled the scene before offers responded to the

      alarm.

      2.       In responding to the call, law enforcement discovered a grinder, pocket

      knife, and extension cord located near the ATM. Security footage captured

      the attempt but it was inconclusive as to identify of the suspect and he/she

      seemed to avoid the cameras. At the time, Beartooth Bank was an FDIC-

      insured institution.

      3.       On December 6, 2017, at approximately 3:00 am, the defendant broke

      into Stockman Bank, located at 2450 Main Street in Worden, Montana, by

      breaking the interior door. He used an angle grinder to attempt to access



                                           3
 Case 1:18-cr-00063-SPW Document 22 Filed 10/02/18 Page 4 of 4



cash currency inside and ATM located within the bank. Felton was

unsuccessful in his attempt but caused roughly $12,000 in damages.

4.    On December 14, 2017, law enforcement apprehended the defendant

after he was suspected up multiple robberies in the area. During a search of

his backpack, law enforcement discovered, among other items, a green

bandana, a pry bar, and bolt cutters. Found in the vehicle that the defendant

was traveling in was a black concrete saw that appeared to be the same saw

utilized during the robberies above.

5.    On December 15, 2017, the defendant was interviewed. Among other

statements, he admitted to attempting to rob the Beartooth Bank and

Stockman banks, as described above.



DATED this 2nd day of October, 2018.


                                KURT G. ALME
                                United States Attorney

                                /s/ Zeno B. Baucus
                                Assistant United States Attorney
                                Attorney for Plaintiff




                                   4
